STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                               NO.     2021       KW    1373

u92OV0


MILES       JOSEPH      HURSEY                                                       DECEMBER              30,    2021




In    Re:         Miles        Joseph       Hursey,       applying           for    supervisory                  writs,

                  22nd      Judicial         District          Court,     Parish          of     St.        Tammany,
                  Nos.      535917 &        538054.




BEFORE:           WHIPPLE!       C. J.,      PENZATO AND             HESTER,       JJ.


        WRIT      DENIED       ON    THE    SHOWING MADE.               Relator          failed        to    include
a    complete         copy      of    the     November          5,     2013     plea           and
                                                                                                       sentencing
transcript.              Supplementation             of    this       writ     application                 and/ or     an

application           for
                      rehearing                will       not    be     considered.                  See     Uniform
Rules       ofLouisiana Courts of                   Appeal,          Rules     2- 18. 7 &        4-   9.         In   the
event       relator      elects        to    file    a    new    application             with        this        court,

the    application             must    be     filed       on          before                           25,        2022.
                                                                or
                                                                                    February
Any     future          filing        on    this      issue          should        include            the        entire

contents         of   this      application,
                                                         the missing           item noted             above,          and

a copy of this ruling.

                                                         VGW

                                                         AHP
                                                         CHH




COURT       OF   APPEAL,       FIRST       CIRCUIT




        DEPUTY        CLERK     OF    COURT
                  FOR    THE    COURT